SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14761 GAMCO INVESTORS, INC. (Exact name of Registrant as specified in its charter) New York 13-4007862 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principle executive offices) (Zip Code) (914) 921-3700 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer", and "smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock, as of the latest practical date. Class Outstanding at April 30, 2013 Class A Common Stock, .001 par value Class B Common Stock, .001 par value INDEX GAMCO INVESTORS, INC. AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Income: -Three months ended March 31, 2013 and 2012 Condensed Consolidated Statements of Comprehensive Income: -Three months ended March 31, 2013 and 2012 Condensed Consolidated Statements of Financial Condition: -March 31, 2013 -December 31, 2012 -March 31, 2012 Condensed Consolidated Statements of Equity: - Three months ended March 31, 2013 and 2012 Condensed Consolidated Statements of Cash Flows: -Three months ended March 31, 2013 and 2012 Notes to Unaudited Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk (Included in Item 2) Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits SIGNATURES 2 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME UNAUDITED (Dollars in thousands, except per share data) Three Months Ended March 31, Revenues Investment advisory and incentive fees $ $ Distribution fees and other income Institutional research services Total revenues Expenses Compensation Management fee Distribution costs Other operating expenses Total expenses Operating income Other income (expense) Net gain from investments Interest and dividend income Interest expense ) ) Shareholder-designated contribution ) - Total other income, net Income before income taxes Income tax provision Net income Net income attributable to noncontrolling interests Net income attributable to GAMCO Investors, Inc.'s shareholders $ $ Net income attributable to GAMCO Investors, Inc.'s shareholders per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Dividends declared: $ $ See accompanying notes. 3 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME UNAUDITED (Dollars in thousands, except per share data) Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax: Foreign currency translation ) ) Net unrealized gains on securities available for sale (a) Other comprehensive income Comprehensive income Less: Comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to GAMCO Investors, Inc. $ $ (a) Net of income tax expense of $3,547 and $2,031 for 2013 and 2012, respectively. See accompanying notes. 4 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION UNAUDITED (Dollars in thousands, except per share data) March 31, December 31, March 31, ASSETS Cash and cash equivalents $ $ $ Investments in securities Investments in sponsored registered investment companies Investments in partnerships Receivable from brokers Investment advisory fees receivable Income tax receivable 39 Other assets Total assets $ $ $ LIABILITIES AND EQUITY Payable to brokers $ $ $ Income taxes payable and deferred tax liabilities Capital lease obligation Compensation payable Securities sold, not yet purchased Mandatorily redeemable noncontrolling interests Accrued expenses and other liabilities Sub-total 5.5% Senior notes (due May 15, 2013) 5.875% Senior notes (due June 1, 2021) Zero coupon subordinated debentures, Face value: $21.7 million at March 31, 2013 and December 31, 2012 and $86.3 million at March 31, 2012 (due December 31, 2015) Total liabilities Redeemable noncontrolling interests Commitments and contingencies (Note J) Equity GAMCO Investors, Inc. stockholders' equity Preferred stock, $.001 par value; 10,000,000 shares authorized; none issued and outstanding Class A Common Stock, $0.001 par value; 100,000,000 shares authorized; 14,265,769, 14,203,146 and 13,760,697 issued, respectively; 6,147,532, 6,121,585 and 6,592,716 outstanding, respectively 13 13 13 Class B Common Stock, $0.001 par value; 100,000,000 shares authorized; 24,000,000 shares issued; 19,564,174, 19,624,174 and 20,040,746 shares outstanding, respectively 20 20 20 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (8,118,237, 8,081,561 and 7,167,981 shares, respectively) Total GAMCO Investors, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ See accompanying notes. 5 GAMCO INVESTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY UNAUDITED (In thousands) For the three months ended March 31, 2013 GAMCO Investors, Inc. stockholders Accumulated Additional Other Redeemable Noncontrolling Common Paid-in Retained Comprehensive Treasury Noncontrolling Interests Stock Capital Earnings Income Stock Total Interests Balance at December 31, 2012 $ $
